DETAILED ACTION
Claims 1-12 are pending.
The Office Action is responsive to the communication filed on 12/1/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s arguments are directed to Maeda not teaching or suggesting “the conversion of the axis configuration of the adjusted parameters includes addition, movement, and deletion of the axis configuration of the adjusted parameters”, as recited in independent claim 1.  Independent claims 8 and 9 include substantial similar limitations.  Claims 2-7 and 10-12 depend, directly or 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent Application Publication No. 2017/0300036 (Maeda) (cited by Applicant) in view of U.S. Patent Application Publication No. 2020/0379438 


Claim 1:
The cited prior art describes a parameter setting device for a machine tool having a plurality of axes, the parameter setting device comprising: (Maeda: “The present invention relates to a parameter setting device and a parameter setting method for setting parameters for driving a machine in a numerical controller.” Paragraph 0002; “Incidentally, in machines equipped with numerical controllers, since there are many types of structures (servo motors and the like) for driving axes, the parameters for driving such machines, which are set at a time that initial settings are made, inevitably become enormous and complex. Accordingly, when a numerical controller is introduced, a manufacturing operator at the machine manufacturing site must expend significant effort in setting the parameters for driving the machine.” Paragraph 0005)
a processor configured to (Maeda: “Concerning the numerical controller 14, a computer can be applied which is constituted from an input/output interface, a processor, and a memory, etc., which are not shown in the drawings. To the input/output interface of the numerical controller 14, there is connected an operating unit by which an operator performs operations, and a display unit that displays processing content of the operating unit and the processor.” paragraph 0062)
 receive settings of a machine configuration of the machine tool which includes an axis configuration of the plurality of axes, (Maeda: see the read in parameters of similar machine S13 as illustrated in figure 8; “For example, in step S13 of FIG. 8, the parameter reading unit 72 of the parameter setting device 10 reads in the parameters (hereinafter referred to as similar machine parameters 200) of a similar machine shown in FIG. 10.  On the basis of reading in the similar machine parameters 200, the provisional file generating unit 62 generates the provisional machine configuration file 202 shown in FIG. 10.” Paragraph 0119)
 acquire adjusted parameters which have been adjusted so as to adapt to actual motions of the machine tool,(Maeda: “In contrast thereto, assuming a case in which the current numerical controller 14 uses inches as the units of motion of the linear axes, the operator changes the units of motion of the linear axes [axes] of the provisional machine configuration file 202 into an inch-based system in the file editing unit 64 (refer to the machine configuration file 204 shown in FIG. 10). Consequently, the machine configuration file 204 that is constructed in the file construction unit 40 is capable of specifying the parameters 206 in units of inches.” Paragraph 0120)
detect a difference between the axis configuration of the machine configuration and an axis configuration of the adjusted parameters, and (Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)
perform a conversion of  the axis configuration of the adjusted parameters into the axis configuration of the machine configuration, wherein (Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)
the conversion of the axis configuration of the adjusted parameters includes (Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)

Maeda does not explicitly describe addition or movement as described below.  However, Kato describes addition and Mizuno describes movement as described below.  
addition, (Kato: “As described above, in the first embodiment, the transmission and reception of control right requests and response signals for axis exchange are performed using the shared area of each control unit, which enables axis exchange control that is simple and provides a high degree of freedom in changing the machine configuration (changing an axis to be exchanged, adding a system, and the like) or changing the control configuration (adding a control unit and the like). In addition, changing an axis to be exchanged, adding a system, adding a control unit, and the like can be achieved simply by adding entries to the shared areas 125, 225, and 325 of the control units #1, #2, and #3, which enables axis exchange control with a high degree of freedom. In addition, each shared area includes entries to which information on the axes included in all the systems of the processing machine is written, and control right requests and response signals are written to corresponding axis entries, which enables axis exchange without using control right request signals in a complicated format. In addition, using a simple setting procedure, axis exchange can be implemented in a numerical control device including three or more control units.” Paragraph 0112)
movement, and (Mizuno: “In this case, the motion control module E2, having so far been corresponding to the third axis of the numerical control device #1, is withdrawn from the numerical control device #1, so that there is no input or output process corresponding to the third axis of the numerical control device #1. Instead, the drive command from the motion control module E2 is transmitted to the servomotor M3 of the machine B1 by utilizing the axis output corresponding to the third axis of the numerical control device #2 and the fixed address a3 on the second information transmission line 4.” Paragraph 0075; “The revaluation time for the necessity of dispersion of the axis control can be discriminated by utilizing the establishment of specific conditions, e.g., change of the control mode such as changeover from two-axis control to three-axis control, as well as timer setup.” Paragraph 0081; Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)
deletion of the axis configuration of the adjusted parameters. (Maeda: “The editing operation unit 80 displays a screen for inputting information, and overwrites the provisional machine configuration file with corrected content or content to be added to or deleted from the provisional machine configuration file, such content being input by the operator via the operating unit. The file checking unit 82 reads out the provisional machine configuration file that is stored in the memory, and determines whether the provisional machine configuration file is logically correct or not, or whether it is capable of physically operating the machine 20 or not.” Paragraph 0092)


Claim 2:
The cited prior art describes the parameter setting device according to Claim 1, wherein the processor is configured to, in response to (i) detecting the difference between the axis configuration of the machine configuration and the axis configuration of the adjusted parameters, and (ii) an axis of the plurality of axes of the machine configuration being found in the adjusted parameters, copy the adjusted parameters corresponding to the axis of the plurality of axes. (Maeda: “In contrast thereto, assuming a case in which the current numerical controller 14 uses inches as the units of motion of the linear axes, the operator changes the units of motion of the linear axes [axes] of the provisional machine configuration file 202 into an inch-based system in the file editing unit 64 (refer to the machine configuration file 204 shown in FIG. 10). Consequently, the machine configuration file 204 that is constructed in the file construction unit 40 is capable of specifying the parameters 206 in units of inches.” Paragraph 0120)

Claim 3:
Maeda does not explicitly describe a moved axis as described below.  However, Mizuno teaches the moved axis as described below.  
The cited prior art describes the parameter setting device according to Claim 1, wherein the processor is configured to, in response to (i) detecting the difference between the axis configuration of the machine configuration and the axis configuration of the adjusted parameters, and (ii) an axis of the plurality of axes of the machine configuration moved to another axis of the plurality of axes of the machine configuration, move the adjusted parameters corresponding to the moved axis to the another axis. (Mizuno: “In this case, the motion control module E2, having so far been corresponding to the third axis of the numerical control device #1, is withdrawn from the numerical control device #1, so that there is no input or output process corresponding to the third axis of the numerical control device #1. Instead, the drive command from the motion control module E2 is transmitted to the servomotor M3 of the machine B1 by utilizing the axis output corresponding to the third axis of the numerical control device #2 and the fixed address a3 on the second information transmission line 4.” Paragraph 0075; “The revaluation time for the necessity of dispersion of the axis control can be discriminated by utilizing the establishment of specific conditions, e.g., change of the control mode such as changeover from two-axis control to three-axis control, as well as timer setup.” Paragraph 0081; Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)
Maeda, Kato, and Mizuno are combinable for the same rationale as set forth above with respect to claim 1.

Claim 4:
Maeda does not explicitly describe inter-axis relations as described below.  However, Kato teaches the inter-axis relations as described below.  
The cited prior art describes the parameter setting device according to Claim 1, wherein the processor is configured to perform a conversion of inter-axis relations in response to the inter-axis relations being set by parameters of the machine configuration or the adjusted parameters. (Kato: “The five-axis control calculation section 270 performs five-axis coordinate conversion calculation and passes the calculation result to the interpolation processing section 250 via the work area 224. Consequently, the X17, Y17, Z17, A17, and B17 axes of the machining unit $17 are driven and controlled to execute five-axis machining.” Paragraph 0136; “The five-axis control calculation section 170 performs X-, Y-, Z-, A-, and B-axis coordinate conversion calculation based on the analysis result of the machining program acquired from the analysis processing section 140, and passes the coordinate conversion result to the interpolation processing section 150 via the work area 124.” Paragraph 132; “The parameter 121 and the machining program 122 are input to the data setting section 131 via the first communication path 520 and the input control section 130 when the operator operates the input operation section 510. The data setting section 131 converts the format of the input parameter 121 and machining program 122 and stores them in the storage section 120. The screen display data 123 stored in the storage section 120 are read by the screen processing section 132 and sent to the display section 500.” Paragraph 0041; Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)
Maeda, Kato, and Mizuno are combinable for the same rationale as set forth above with respect to claim 1.

Claim 6:
(Maeda: “Further, the file editing unit 64, which is provided on a downstream side from the provisional file generating unit 62, is a functional unit that enables the operator to edit the generated provisional machine configuration file, and includes an editing operation unit 80 and a file checking unit 82. The editing operation unit 80 displays a screen for inputting information, and overwrites the provisional machine configuration file with corrected content or content to be added to or deleted from the provisional machine configuration file, such content being input by the operator via the operating unit. The file checking unit 82 reads out the provisional machine configuration file that is stored in the memory, and determines whether the provisional machine configuration file is logically correct or not, or whether it is capable of physically operating the machine 20 or not. The file editing unit 64 need not necessarily be provided. For example, editing of the machine configuration file 46 may be carried out on the side of the numerical controller 14.” Paragraph 0092)

Claim 7:
The cited prior art describes the parameter setting device according to Claim 1, further comprising: a memory storing the adjusted parameters, wherein the processor is configured to search, in the memory, for the adjusted parameters having a machine configuration identical or similar to the machine configuration in the received settings. (Maeda: “The model selecting unit 86 allows the operator to select a numerical controller 14 in which the machine configuration file 46 is actually used, or stated otherwise, in which the parameters 56 are set. For example, the model selecting unit 86 causes the display unit to display a selection screen, which allows the operator to select a model via the operating unit. Moreover, the model selecting unit 86 may also be configured to automatically select the model of the numerical controller 14 from model information included within the machine configuration file 46.” Paragraph 0098; “In this manner, by providing the sample selection unit, when the operator selects a machine configuration file having a similar machine configuration from among the samples of the machine configuration files, the parameter setting device can easily generate the machine configuration file using the selected machine configuration file.” Paragraph 0022; “The operator selects an appropriate sample from among samples of the machine configuration file 46.” Paragraph 0079; “The file selection unit 70 includes, in a data area 71 of a memory for use by the file selection unit 70, one or more machine configuration file samples 70a (in other words, source information 48 that are grouped together) of typical machines 20.” Paragraph 0083)

Claim 8:
The cited prior art describes a parameter setting system for a machine tool having a plurality of axes, the parameter setting system comprising: (Maeda: “The present invention relates to a parameter setting device and a parameter setting method for setting parameters for driving a machine in a numerical controller.” Paragraph 0002; “Incidentally, in machines equipped with numerical controllers, since there are many types of structures (servo motors and the like) for driving axes, the parameters for driving such machines, which are set at a time that initial settings are made, inevitably become enormous and complex. Accordingly, when a numerical controller is introduced, a manufacturing operator at the machine manufacturing site must expend significant effort in setting the parameters for driving the machine.” Paragraph 0005)
a machine configuration reception unit configured to receive settings of a machine configuration of the machine tool which includes an axis configuration of the plurality of axes; (Maeda: see the read in parameters of similar machine S13 as illustrated in figure 8; “For example, in step S13 of FIG. 8, the parameter reading unit 72 of the parameter setting device 10 reads in the parameters (hereinafter referred to as similar machine parameters 200) of a similar machine shown in FIG. 10.  On the basis of reading in the similar machine parameters 200, the provisional file generating unit 62 generates the provisional machine configuration file 202 shown in FIG. 10.” Paragraph 0119)
an adjusted parameter acquisition unit configured to acquire adjusted parameters which have been adjusted so as to adapt to actual motions of the machine tool; and (Maeda: “In contrast thereto, assuming a case in which the current numerical controller 14 uses inches as the units of motion of the linear axes, the operator changes the units of motion of the linear axes [axes] of the provisional machine configuration file 202 into an inch-based system in the file editing unit 64 (refer to the machine configuration file 204 shown in FIG. 10). Consequently, the machine configuration file 204 that is constructed in the file construction unit 40 is capable of specifying the parameters 206 in units of inches.” Paragraph 0120)
an axis configuration conversion unit configured to  detect a difference between the axis configuration of the machine configuration set up in the machine configuration reception unit and the axis configuration of the adjusted parameters and perform a a conversion of (Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)
the conversion of the axis configuration of the adjusted parameters includes (Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)

Maeda does not explicitly describe addition or movement as described below.  However, Kato describes addition and Mizuno describes movement as described below.  
addition, (Kato: “As described above, in the first embodiment, the transmission and reception of control right requests and response signals for axis exchange are performed using the shared area of each control unit, which enables axis exchange control that is simple and provides a high degree of freedom in changing the machine configuration (changing an axis to be exchanged, adding a system, and the like) or changing the control configuration (adding a control unit and the like). In addition, changing an axis to be exchanged, adding a system, adding a control unit, and the like can be achieved simply by adding entries to the shared areas 125, 225, and 325 of the control units #1, #2, and #3, which enables axis exchange control with a high degree of freedom. In addition, each shared area includes entries to which information on the axes included in all the systems of the processing machine is written, and control right requests and response signals are written to corresponding axis entries, which enables axis exchange without using control right request signals in a complicated format. In addition, using a simple setting procedure, axis exchange can be implemented in a numerical control device including three or more control units.” Paragraph 0112)
movement, and (Mizuno: “In this case, the motion control module E2, having so far been corresponding to the third axis of the numerical control device #1, is withdrawn from the numerical control device #1, so that there is no input or output process corresponding to the third axis of the numerical control device #1. Instead, the drive command from the motion control module E2 is transmitted to the servomotor M3 of the machine B1 by utilizing the axis output corresponding to the third axis of the numerical control device #2 and the fixed address a3 on the second information transmission line 4.” Paragraph 0075; “The revaluation time for the necessity of dispersion of the axis control can be discriminated by utilizing the establishment of specific conditions, e.g., change of the control mode such as changeover from two-axis control to three-axis control, as well as timer setup.” Paragraph 0081; Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)
deletion of the axis configuration of the adjusted parameters. (Maeda: “The editing operation unit 80 displays a screen for inputting information, and overwrites the provisional machine configuration file with corrected content or content to be added to or deleted from the provisional machine configuration file, such content being input by the operator via the operating unit. The file checking unit 82 reads out the provisional machine configuration file that is stored in the memory, and determines whether the provisional machine configuration file is logically correct or not, or whether it is capable of physically operating the machine 20 or not.” Paragraph 0092)
Maeda, Kato, and Mizuno are combinable for the same rationale as set forth above with respect to claim 1.

Claim 9:
The cited prior art describes a parameter setting method for a machine tool having a plurality of axes, the parameter setting method comprising: (Maeda: “The present invention relates to a parameter setting device and a parameter setting method for setting parameters for driving a machine in a numerical controller.” Paragraph 0002; “Incidentally, in machines equipped with numerical controllers, since there are many types of structures (servo motors and the like) for driving axes, the parameters for driving such machines, which are set at a time that initial settings are made, inevitably become enormous and complex. Accordingly, when a numerical controller is introduced, a manufacturing operator at the machine manufacturing site must expend significant effort in setting the parameters for driving the machine.” Paragraph 0005)
receiving settings of a machine configuration of the machine tool which includes an axis configuration of the plurality of axes; (Maeda: see the read in parameters of similar machine S13 as illustrated in figure 8; “For example, in step S13 of FIG. 8, the parameter reading unit 72 of the parameter setting device 10 reads in the parameters (hereinafter referred to as similar machine parameters 200) of a similar machine shown in FIG. 10.  On the basis of reading in the similar machine parameters 200, the provisional file generating unit 62 generates the provisional machine configuration file 202 shown in FIG. 10.” Paragraph 0119)
acquiring adjusted parameters which have been adjusted so as to adapt to actual motions of the machine tool; (Maeda: “In contrast thereto, assuming a case in which the current numerical controller 14 uses inches as the units of motion of the linear axes, the operator changes the units of motion of the linear axes [axes] of the provisional machine configuration file 202 into an inch-based system in the file editing unit 64 (refer to the machine configuration file 204 shown in FIG. 10). Consequently, the machine configuration file 204 that is constructed in the file construction unit 40 is capable of specifying the parameters 206 in units of inches.” Paragraph 0120)
detecting a difference between the axis configuration of the machine configuration and an axis configuration of the adjusted parameters; and performing a conversion of the axis configuration of the adjusted parameters into the axis configuration of the machine configuration, wherein (Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)
the conversion of the axis configuration of the adjusted parameters includes (Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)

Maeda does not explicitly describe addition or movement as described below.  However, Kato describes addition and Mizuno describes movement as described below.  
addition, (Kato: “As described above, in the first embodiment, the transmission and reception of control right requests and response signals for axis exchange are performed using the shared area of each control unit, which enables axis exchange control that is simple and provides a high degree of freedom in changing the machine configuration (changing an axis to be exchanged, adding a system, and the like) or changing the control configuration (adding a control unit and the like). In addition, changing an axis to be exchanged, adding a system, adding a control unit, and the like can be achieved simply by adding entries to the shared areas 125, 225, and 325 of the control units #1, #2, and #3, which enables axis exchange control with a high degree of freedom. In addition, each shared area includes entries to which information on the axes included in all the systems of the processing machine is written, and control right requests and response signals are written to corresponding axis entries, which enables axis exchange without using control right request signals in a complicated format. In addition, using a simple setting procedure, axis exchange can be implemented in a numerical control device including three or more control units.” Paragraph 0112)
movement, and (Mizuno: “In this case, the motion control module E2, having so far been corresponding to the third axis of the numerical control device #1, is withdrawn from the numerical control device #1, so that there is no input or output process corresponding to the third axis of the numerical control device #1. Instead, the drive command from the motion control module E2 is transmitted to the servomotor M3 of the machine B1 by utilizing the axis output corresponding to the third axis of the numerical control device #2 and the fixed address a3 on the second information transmission line 4.” Paragraph 0075; “The revaluation time for the necessity of dispersion of the axis control can be discriminated by utilizing the establishment of specific conditions, e.g., change of the control mode such as changeover from two-axis control to three-axis control, as well as timer setup.” Paragraph 0081; Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)
deletion of the axis configuration of the adjusted parameters. (Maeda: “The editing operation unit 80 displays a screen for inputting information, and overwrites the provisional machine configuration file with corrected content or content to be added to or deleted from the provisional machine configuration file, such content being input by the operator via the operating unit. The file checking unit 82 reads out the provisional machine configuration file that is stored in the memory, and determines whether the provisional machine configuration file is logically correct or not, or whether it is capable of physically operating the machine 20 or not.” Paragraph 0092)
Maeda, Kato, and Mizuno are combinable for the same rationale as set forth above with respect to claim 1.

Claim 10:
The cited prior art describes the parameter setting device according to Claim 1, 
wherein the machine configuration includes (Maeda: see the read in parameters of similar machine S13 as illustrated in figure 8; “For example, in step S13 of FIG. 8, the parameter reading unit 72 of the parameter setting device 10 reads in the parameters (hereinafter referred to as similar machine parameters 200) of a similar machine shown in FIG. 10.  On the basis of reading in the similar machine parameters 200, the provisional file generating unit 62 generates the provisional machine configuration file 202 shown in FIG. 10.” Paragraph 0119)
identification information on the machine tool, (Maeda: see the series information as illustrated in the machine configuration file 300 as illustrated in figure 11 and as described in paragraph 0084)
identification information on motors mounted on the plurality of axes, and (Maeda: see the motor models as illustrated in the machine configuration file 300 as illustrated in figure 11 and as described in paragraph 0073)
types of the plurality of axes. (Maeda: see the number of controlled axes and number of spindle axes in the machine configuration file 300 as illustrated in figure 11 and as described in paragraph 0069)

Claim 11:
The cited prior art describes the parameter setting system according to Claim 8, 
wherein the machine configuration includes (Maeda: see the read in parameters of similar machine S13 as illustrated in figure 8; “For example, in step S13 of FIG. 8, the parameter reading unit 72 of the parameter setting device 10 reads in the parameters (hereinafter referred to as similar machine parameters 200) of a similar machine shown in FIG. 10.  On the basis of reading in the similar machine parameters 200, the provisional file generating unit 62 generates the provisional machine configuration file 202 shown in FIG. 10.” Paragraph 0119)
identification information on the machine tool, (Maeda: see the series information as illustrated in the machine configuration file 300 as illustrated in figure 11 and as described in paragraph 0084)
identification information on motors mounted on the plurality of axes, and (Maeda: see the motor models as illustrated in the machine configuration file 300 as illustrated in figure 11 and as described in paragraph 0073)
types of the plurality of axes. (Maeda: see the number of controlled axes and number of spindle axes in the machine configuration file 300 as illustrated in figure 11 and as described in paragraph 0069)

Claim 12:
The cited prior art describes the parameter setting method according to Claim 9, 
wherein the machine configuration includes (Maeda: see the read in parameters of similar machine S13 as illustrated in figure 8; “For example, in step S13 of FIG. 8, the parameter reading unit 72 of the parameter setting device 10 reads in the parameters (hereinafter referred to as similar machine parameters 200) of a similar machine shown in FIG. 10.  On the basis of reading in the similar machine parameters 200, the provisional file generating unit 62 generates the provisional machine configuration file 202 shown in FIG. 10.” Paragraph 0119)
identification information on the machine tool, (Maeda: see the series information as illustrated in the machine configuration file 300 as illustrated in figure 11 and as described in paragraph 0084)
identification information on motors mounted on the plurality of axes, and (Maeda: see the motor models as illustrated in the machine configuration file 300 as illustrated in figure 11 and as described in paragraph 0073)
types of the plurality of axes. (Maeda: see the number of controlled axes and number of spindle axes in the machine configuration file 300 as illustrated in figure 11 and as described in paragraph 0069)



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0300036 (Maeda) (cited by Applicant) in .


Claim 5:
Maeda, Kato, and Mizuno do not explicitly describe default parameter setting as described below.  However, Gray teaches the default parameter setting as described below.  
The cited prior art describes the parameter setting device according to Claim 1, wherein the processor is configured to, in response to (i) detecting the difference between the axis configuration of the machine configuration and the axis configuration of the adjusted parameters and (ii) an axis of the plurality of axes of the machine configuration not existing in the adjusted parameters, set default parameters for the axis of the plurality of axes. (Gray: “As described above with reference to block 542 of ASR Algorithm 540, a variety of parameters are used in the process of defining repositioning sequences. The G08.2 Buffer Off command 500 may be used to specify some or all of these parameters as selected by the programmer. For example, a G08.2 Buffer Off command 500 followed by no parameter specifications causes controller 202 to use default values for those parameters. More specifically, the retract direction default is along the target position's tool vector in the current coordinate system {0,0,1}. The plunge direction default is the inverse of the target position's tool vector {0,0,-1}. The plane normal default is along the inverse of the plunge direction vector {0,0,1}. The default distance of the retract plane from that target point ("L") along the retract direction is infinity. This causes controller 202 to clip movement of tool 141 to machine limits when computing the retract sequence. Finally, the default distance of the check plane from the target point ("Q") along the inverse plunge direction is zero, which indicates that the check plane passes through the target point {0,0,5}.” Paragraph 0116; Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)
One of ordinary skill in the art would have recognized that applying the known technique of Maeda, namely, a parameter setting device for a numerical controller, the known techniques of Kato, namely, a numeric control device, and the known techniques of Mizuno, namely, reconstructing control software for a numeric controller, with the known techniques of Gray, namely, a controller for a machine tool, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Maeda to generate parameter settings for a numerical controller, the teachings of Kato to exchange control for axis among numerical control devices, and the teachings of Mizuno to reconstruct various parts of the control software for a numeric controller with the teachings of Gray to configure control of a machine tool would have been recognized by those of ordinary skill in the art as resulting in an improved numeric controller (i.e., using default parameters for a control program of a numerical controller of .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2006/0253838 (Fujii) describes setting up parameters for an actual machine based on default settings for a machine.  Fujii does not teach or suggest converting an axis configuration of a machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.